Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
27th day of August, 2014, by and between Trans World Entertainment Corporation,
a New York corporation (the “Employer”), and Michael Feurer (the “Executive”),
to become effective on the date the Executive commences employment with the
Employer, which is contemplated to be on or about October 13, 2014 (the
“Effective Date”).

 

RECITALS

 

A. The Employer desires that the Executive provide services for the benefit of
the Employer and its affiliates and the Executive desires to accept such
employment with the Employer.

 

B. The Employer and the Executive acknowledge that the Executive will be a
member of the senior management team of the Employer and, as such, will
participate in implementing the Employer’s business plan.

 

C. In the course of employment with the Employer, the Executive will have access
to certain confidential information that relates to or will relate to the
business of the Employer and its affiliates.

 

D. The Employer desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.

 

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

 

1. Employment. The Employer shall employ the Executive as its Chief Executive
Officer (“CEO”), and the Executive hereby accepts such employment on the
following terms and conditions. The Executive understands and agrees that he is
an at-will employee, and the Executive and the Employer can, and shall have the
right to, terminate the employment relationship at any time for any or no
reason, with or without cause, subject to the payment and notice provisions
contained in Paragraph 6 of this Agreement. Nothing contained in this Agreement
or any other agreement shall alter the at-will relationship. In the event that
the Executive ceases to be employed by the Employer for any reason, the
Executive shall tender his resignation from all positions he holds with the
Employer, effective on the date his employment is terminated.

 

2. Duties/Loyalty. The Executive shall work for the Employer in a full-time
capacity. The Executive shall, during the term of his employment, have the
duties, responsibilities, powers, and authority customarily associated with the
position of CEO. The Executive shall report to, and follow the direction of, the
Employer’s Board of Directors (the “Board”). In addition to the foregoing, the
Executive also shall perform such other services and

 



duties as may be assigned to him from time to time by the Board. The Executive
shall diligently, competently, and faithfully perform all duties, and shall
devote his entire business time, energy, attention, and skill to the performance
of duties for the Employer or its affiliates and will use his best efforts to
promote the interests of the Employer. It shall not be considered a violation of
the foregoing for the Executive to serve on industry, civic, religious or
charitable boards or committees, so long as such service does not individually
or in the aggregate significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Employer in accordance with
this Agreement.

 

3. Compensation.

 

A. The Employer shall pay the Executive an annual base salary (the “Base
Salary”) of Six Hundred Thirty Five Thousand Dollars ($635,000), earned and
payable in substantially equal installments in accordance with the Employer’s
payroll policy from time to time in effect. The Executive’s Base Salary and
other compensation shall be subject to any payroll or other deductions as may be
required to be made pursuant to law, government order, or by agreement with, or
consent of, the Executive. Increases (but not decreases) to the Base Salary, as
adjusted, may be made following an annual salary review, the first of which
shall take place on or around February 1, 2016, and any increases in Base Salary
shall be effective on the May 1 immediately following the applicable review.

 

B. The Executive shall be entitled to a one-time signing bonus in an amount
equal to One Hundred Thousand Dollars ($100,000) (the “Signing Bonus”). The
Signing Bonus shall be paid in a single lump sum on the Effective Date.

 

C. Beginning with the Employer’s fiscal year ending January 31, 2016, the
Executive shall be eligible to participate in the Employer’s annual earnings
before interest, taxes, depreciation and amortization based bonus program for
its executive officers (the “Bonus Plan”) as approved by the Board. The
Executive’s annual cash bonus under the Bonus Plan will be targeted at one
hundred percent (100%) of his Base Salary, with the opportunity to earn up to
two hundred percent (200%) of his Base Salary should the applicable bonus
targets be exceeded and the ability to earn not less than fifty percent (50%) of
his Base Salary should at least ninety percent (90%) of the targets be attained,
on such terms as established by the Compensation Committee of the Board (the
“Compensation Committee”). The bonus targets shall be set by the Compensation
Committee, after consultation with the Executive. The Bonus Plan shall also
include an equity component, with a target award having a fair value of not less
than Four Hundred Thirty Thousand Dollars ($430,000) (or, a fair value of not
less than Two Hundred Fifteen Thousand Dollars ($215,000), if at least ninety
percent (90%) of the targets are attained), with such fair value to be
determined by application of a Black-Scholes or similar valuation method as
determined to be appropriate by the Compensation Committee. Fifty percent (50%)
of the equity portion of such bonus shall be awarded in the form of stock
options and fifty percent (50%) shall be awarded in the form of restricted stock
units. For the Employer’s fiscal years beginning on and after February 1, 2016,
the bonus targets shall be determined by the Compensation Committee, after
consultation with the Executive, in an amount that provides the Executive with
the opportunity to earn total compensation at or above a median total

2



compensation benchmark for the Executive’s position as deemed appropriate by the
Compensation Committee. Any bonuses earned shall be paid in accordance with the
terms of the applicable Bonus Plan.

 

D. During the term of his employment, the Employer shall:

 

(1) include the Executive in any life, disability, medical, dental or health
insurance, 401(k) plans and other benefit plans or programs which the Employer
may provide the benefit of its executive employees generally, subject to the
terms of such plans or programs, excluding, however, any such benefit plans or
programs which the Employer provides exclusively to Robert Higgins;

 

(2) provide the Executive with four (4) weeks paid vacation per annum, earned
and accrued in accordance with the Employer’s vacation policy from time to time
in effect; and

 

(3) provide the Executive with the use of an automobile, subject to the terms of
the Employer’s policies for use of Employer provided automobiles as in effect
from time to time.

 

E. The Executive shall be entitled to the following equity awards, which awards
shall be granted under and pursuant to the terms of the Employer’s 2005 Long
Term Incentive and Share Award Plan, as amended and restated, and as may be
further amended from time to time (the “Long Term Incentive Plan”):

 

(1) A stock option (the “Option”) to purchase three hundred thousand (300,000)
shares of the Employer’s common stock shall be granted on the Effective Date.
One hundred thousand (100,000) of the shares subject to the Option shall be
fully vested and exercisable on the Effective Date. The remaining two hundred
thousand (200,000) shares shall vest in two (2) equal annual installments on
each of the first and second anniversaries of the Effective Date, subject to the
Executive’s continued employment with the Employer on each such anniversary
date. The Option shall be granted at an exercise price equal to the fair market
value of a share of the Employer’s common stock as reported on The NASDAQ Stock
Market as of the closing of such market on the Effective Date. The definitive
terms of the Option shall be set forth in an award agreement to be entered into
between the Employer and the Executive.

 

(2) An award of two hundred thousand (200,000) restricted stock units (the
“RSUs”), which shall vest in four (4) equal annual installments on each
anniversary of the Effective Date, subject to the Executive’s continued
employment with the Employer on each such anniversary date. The definitive terms
of the RSUs shall be set forth in an award agreement to be executed between the
Employer and the Executive.



3



F. In connection with the Executive’s relocation to the Albany, New York area,
the Employer agrees to provide the Executive with the following relocation
benefits:

 

(1) Reimbursement for one round-trip airline ticket, purchased in advance and at
commercially reasonable rates for travel, from the Executive’s current residence
to Albany, New York. Such reimbursement shall be provided for one trip every
other week during the period beginning on the Effective Date and ending on the
earlier of (i) the six (6) month anniversary of the Effective Date and (ii) the
date the Executive relocates his family to the Albany, New York area.

 

(2) Reimbursement of the reasonable costs for up to three (3) house-hunting
trips for the Executive and his spouse in the Albany, New York area.

 

(3) The Employer shall engage and pay the cost of movers to pack and transport
the Executive’s household goods from his current residence to his new residence
in the Albany, New York area.

 

(4) Reimbursement of other reasonable relocation expenses in addition to those
described above which are incurred by the Executive in order to relocate himself
and his family to the Albany, New York area, in an amount not to exceed One
Hundred Thousand Dollars ($100,000). For purposes of the foregoing
reimbursements, if, following the date the Executive has both purchased a new
home in the Albany, New York area, and his family has relocated to the Albany,
New York area, he has not yet completed the sale of his residence in Fargo,
North Dakota, the mortgage payments on the Executive’s home in Fargo, North
Dakota shall be considered a relocation expense eligible to be reimbursed by the
Employer hereunder, up to the aggregate One Hundred Thousand Dollar ($100,000)
limit for relocation expenses. The amount to be reimbursed under this
subparagraph 3F(4) shall be paid in a single lump sum, as soon as practicable
after the Executive has completed the sale of his current home and completed the
purchase of a new home in the Albany, New York area, and relocated his family to
the Albany, New York area, and subject to the Executive submitting such
documentation as reasonably requested by the Employer in support of the
additional expenses incurred. The payment shall further be grossed up to offset
applicable federal and state taxes.

 

(5) The Employer shall provide the Executive with temporary housing for the
period beginning on the Effective Date and ending on the earlier of (i) the six
month anniversary of the Effective Date and (ii) the date the Executive has
relocated his family to the Albany, New York area.

 

The Executive acknowledges and agrees that if his employment terminates at any
time prior to the second (2nd) anniversary of the Effective Date pursuant to
Paragraphs 5B (by the Employer for Cause) or 5E of this Agreement (by virtue of
his voluntary resignation without

4



Good Reason), he shall be obligated to fully reimburse the Employer for the
relocation expenses incurred or reimbursed by it under this Paragraph 3F.

 

G. The Employer and the Executive each acknowledge that the compensation amounts
paid under this Paragraph 3 are subject to any policy on the recovery of
compensation (i.e., a so-called “clawback policy”), as it exists now or as later
adopted, and as thereafter amended from time to time.

 

4. Expenses. The Employer shall reimburse the Executive for all reasonable and
approved business expenses, provided the Executive submits paid receipts or
other documentation acceptable to the Employer and as required by the Internal
Revenue Service to qualify as ordinary and necessary business expenses under the
Internal Revenue Code of 1986, as amended (the “Code”).

 

5. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

 

A. Upon the Executive’s date of death or the date the Executive is given written
notice that he has been determined to be disabled by the Employer. For purposes
of this Agreement, the Executive shall be deemed to be disabled if the
Executive, as a result of illness or incapacity, shall be unable to perform
substantially his required duties for a period of three (3) consecutive months
or for any aggregate period of six (6) months in any twelve (12) month period. A
termination of the Executive’s employment by the Employer for disability shall
be communicated to the Executive by written notice and shall be effective on the
tenth (10th) business day after receipt of such notice by the Executive, unless
the Executive returns to full-time performance of his duties before such tenth
(10th) business day.

 

B. On the date the Employer provides the Executive with written notice that he
is being terminated for “Cause.” For purposes of this Agreement, and as
determined by the Employer in its sole discretion, the Executive shall be deemed
terminated for Cause if the Employer terminates the Executive after the
Executive:

 

(1) shall have committed fraud, theft, misappropriation or embezzlement of the
Employer’s funds;

 

(2) shall have been indicted for or entered a plea of guilty or nolo contendere
to (i) any felony or any other crime involving fraud or misrepresentation or
(ii) any other crime (whether or not connected with his employment) the effect
of which is likely to adversely affect the Employer;

 

(3) shall have committed intentional acts that materially impair the goodwill or
business of the Employer or cause material damage to its property, goodwill, or
business; or



5



(4) shall have refused to, or willfully failed to, perform his material duties
hereunder.

 

For purposes of determining Cause, no act or failure to act shall be considered
“willful” unless it is done, or omitted to be done, in bad faith and without
reasonable belief that the Executive was acting in the best interests of the
Employer.

 

Any voluntary termination by the Executive in anticipation of a termination for
Cause under this subparagraph B, or a separation for other than Cause at a time
when grounds for termination for Cause exist, shall be deemed a termination for
Cause.

 

C. On the date the Employer provides the Executive with written notice that his
employment is being terminated for any reason, other than a reason otherwise set
forth in this Paragraph 5.

 

D. On the date the Executive terminates his employment under this Agreement for
“Good Reason”. For purposes of this Agreement, the term “Good Reason” shall mean
the occurrence of any of the events or conditions described in the following
subparagraphs without the Executive’s express written consent:

 

(1) a material diminution of the Executive’s title, position, scope of authority
or responsibilities (including reporting responsibilities), the assignment to
the Executive of any substantial duties or responsibilities which are
inconsistent with such title, position, authorities or responsibilities, or the
Executive ceasing to be the CEO, except in connection with the termination of
the Executive’s employment for disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;

 

(2) any reduction by the Employer in the Executive’s Base Salary or target bonus
opportunity as provided for in this Agreement;

 

(3) the relocation of the Employer’s principal executive offices to a location
outside a 50-mile radius of Albany, New York or the Employer’s requiring the
Executive to be based at any place other than Albany, New York, except for
reasonably required travel on the Employer’s business; or

 

(4) any material breach by the Employer of any material provision of this
Agreement.

 

provided, however. that it shall be a condition precedent to the Executive’s
right to terminate employment for Good Reason that (i) he shall first have given
the Employer written notice that an event or condition constituting Good Reason
has occurred within ninety (90) days after such occurrence, (ii) a period of
thirty (30) days from and after the giving of such written notice shall have
elapsed without the Employer having effectively cured or remedied such
occurrence during such 30-day period, and (iii) the Executive shall have
tendered his resignation



6



to be effective within not more than thirty (30) days following the end of such
30-day cure period.

 

E. On the date the Executive terminates his employment hereunder for any reason,
other than for Good Reason, provided that the Executive shall give the Employer
not less than thirty (30) days written notice prior to such date of his
intention to terminate such employment. The foregoing notwithstanding, the
Employer may, in its sole discretion, waive all or a portion of such thirty (30)
day notice requirement, in which event the Executive’s resignation shall become
effective on such earlier date as designated by the Employer.

 

6. Compensation Upon Termination.

 

A. If the Executive’s services are terminated pursuant to Paragraph 5, the
Executive shall be entitled to his Base Salary earned through his final date of
active employment plus any accrued but unused vacation pay. The Executive also
shall be entitled to any benefits mandated under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) or required under the terms of any death,
insurance, or retirement plan, program, or agreement provided by the Employer
and to which the Executive is a party or in which the Executive is a
participant.

 

B. In addition to the salary and benefits set forth in Paragraph 6A, if the
Executive’s services are terminated pursuant to Paragraph 5C or 5D (such a
termination to be referred to herein as an “Involuntary Termination”) at any
time on or prior to the first anniversary of the Effective Date, the Executive
shall be entitled to the continuation of his Base Salary for a period of
twenty-four (24) months (the “Severance Period”), payable in accordance with the
Employer’s payroll policy from time to time in effect, provided the Executive
signs an agreement (the “Release”) acceptable to the Employer that (i) waives
any rights the Executive may otherwise have against the Employer, and
(ii) releases the Employer from actions, suits, claims, proceedings and demands
related to the period of employment and/or the termination of employment. If an
Involuntary Termination occurs at any time after the first anniversary of the
Effective Date, the Severance Period shall be decreased from twenty-four (24)
months to eighteen (18) months, and the severance payments shall otherwise be
made subject to the terms of this Paragraph 6B. The foregoing notwithstanding,
if the Executive obtains a subsequent employment position or engagement prior to
the expiration of the Severance Period, any compensation or fees earned by the
Executive during the Severance Period pursuant to such subsequent employment or
engagement shall reduce the Employer’s severance payment obligations hereunder
on a dollar for dollar basis. The Executive agrees to provide the Employer with
written notice as soon as practicable following the date he obtains a subsequent
position, which notice shall further specify the amount of compensation the
Executive will receive from such subsequent employment or engagement during the
Severance Period. The Executive must sign and tender the Release as described
above not later than sixty (60) days following the Executive’s last day of
employment, or such earlier date as required by the Employer, and if the
Executive fails or refuses to do so, the Executive shall forfeit the right to
such termination compensation as would otherwise be due and payable. Subject to
Paragraph 13 of this Agreement, the severance payments shall begin on the first
pay period following the date that is



7



sixty (60) days after the Executive’s employment terminates. The initial salary
continuation payment shall include any unpaid salary continuation payments from
the date the Executive’s employment terminated, subject to the Executive’s
executing and tendering the Release on the terms as set forth above, and the
expiration of any revocation period applicable thereto having passed without the
revocation being exercised.

 

Additionally, if, following an Involuntary Termination, the Executive elects
COBRA continuation coverage, the Employer shall pay for such health insurance
coverage during the Severance Period (or, if shorter, for such period during
which the Employer is otherwise required to provide the Executive with COBRA
coverage under applicable law) at the same rate as it pays for health insurance
coverage for its active employees (with the Executive required to pay for any
employee-paid portion of such coverage). Thereafter, the Executive shall be
responsible for the payment of all premiums attributable to COBRA continuation
coverage at the same rate as the Employer charges all COBRA beneficiaries.
Nothing herein provided, however, shall be construed to extend the period of
time over which such COBRA continuation coverage otherwise may be provided to
the Executive and/or his dependents. Further, and notwithstanding anything
herein to the contrary, the Employer’s obligation to make the COBRA payments
hereunder shall end on the date the Executive becomes eligible for coverage
under another employer’s group health plan. The Executive’s entitlement to the
COBRA payments shall be subject to the execution of the Release and made on the
same terms as described above with respect to the salary continuation payments.
Notwithstanding the foregoing, if the Employer’s making the COBRA payments under
this Paragraph 6B would violate the nondiscrimination rules applicable to health
plans or self-insured plans under Section 105(h) of the Code, or result in the
imposition of penalties under the Patient Protection and Affordable Care Act of
2010 and the related regulations and guidance promulgated thereunder (the
“PPACA”), the parties agree to reform this Paragraph in a manner as is necessary
to comply with the PPACA and the Code.

 

7. Protective Covenants. The Executive acknowledges and agrees that solely by
virtue of his employment by, and relationship with, the Employer, he has
acquired and will acquire “Confidential Information”, as hereinafter defined, as
well as special knowledge of the Employer’s relationships with its customers,
and that, but for his association with the Employer, the Executive would not or
will not have had access to said Confidential Information or knowledge of said
relationships. The Executive further acknowledges and agrees (i) that the
Employer has long term, near-permanent relationships with its customers, and
that those relationships were developed at great expense and difficulty to the
Employer over several years of close and continuing involvement; (ii) that the
Employer’s relationships with its customers are and will continue to be
valuable, special and unique assets of the Employer; and (iii) that the Employer
has protectable interests that are critical to its competitive advantage in the
industry and would be of demonstrable value in the hands of a competitor. In
return for the consideration described in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and as a condition precedent to the Employer entering into this
Agreement, and as an inducement to the Employer to do so, the Executive hereby
represents, warrants, and covenants as follows:



8



A. The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable and will not prevent him from earning a
comparable livelihood following the termination of his employment with the
Employer.

 

B. The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative, if he so
chooses.

 

C. The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.

 

D. The Executive agrees that, during the time of his employment with the
Employer and for a period of eighteen (18) months after the termination of the
Executive’s employment hereunder for any reason whatsoever or for no reason,
whether voluntary or involuntary, or, if longer, during any applicable Severance
Period, the Executive will not, except on behalf of the Employer, anywhere in
the United States of America or in any other place or venue where the Employer
or any affiliate, subsidiary, or division thereof now conducts or operates, or
may conduct or operate, its business prior to the date of the Executive’s
termination of employment:

 

(1) directly or indirectly, contact, solicit or accept if offered to the
Executive, or direct any person, firm, corporation, association or other entity
to contact, solicit or accept if offered to it, any of the Employer’s customers
or prospective customers (as hereinafter defined) for the purpose of providing
any products and/or services that are the same as or similar to the products and
services provided by the Employer to its customers during the term hereof; or

 

(2) solicit or accept if offered to him, with or without solicitation, on his
own behalf or on behalf of any other person, the services of any person who is a
then current employee of the Employer (or was an employee of the Employer during
the year preceding such solicitation), nor solicit any of the Employer’s then
current employees (or an individual who was employed by or engaged by the
Employer during the year preceding such solicitation) to terminate employment or
an engagement with the Employer, nor agree to hire any then current employee (or
an individual who was an employee of the Employer during the year preceding such
hire) of the Employer into employment with himself or any company, individual or
other entity; or



9



(3) directly or indirectly, whether as an investor (excluding investments
representing less than five percent (5%) of the common stock of a public
company), lender, owner, stockholder, officer, director, consultant, employee,
agent, salesperson or in any other capacity, whether part-time or full-time,
become associated with any business involved in the retail sale of music, video
or related products (the “Business”); or

 

(4) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Employer’s customers or prospective customers, with respect to or in any way
with regard to any aspect of the Employer’s Business and/or any other business
activities in which the Employer engages during the term hereof.

 

In the event of any breach of this subparagraph D, the Executive agrees that the
restricted period shall be tolled during the time of such breach.

 

E. The Executive acknowledges and agrees that the scope described above is
necessary and reasonable in order to protect the Employer in the conduct of its
business and that, if the Executive becomes employed by another employer, he
shall be required to disclose the existence of this Paragraph 7 to such employer
and the Executive hereby consents to and the Employer is hereby given permission
to disclose the existence of this Paragraph 7 to such employer.

 

F. For purposes of this Paragraph 7, “customer” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Employer or is or was doing business with the Employer
or the Executive within the twelve (12) month period immediately preceding
termination of the Executive’s employment. For purposes of this Paragraph 7,
“prospective customer” shall be defined as any person, firm, corporation,
association, or entity contacted or solicited by the Employer or the Executive
(whether directly or indirectly) or who contacted the Employer or the Executive
(whether directly or indirectly) within the twelve (12) month period immediately
preceding termination of the Executive’s employment for the purpose of having
such persons, firms, corporations, associations, or entities become a customer
of the Employer.

 

G. The Executive agrees that both during his employment and thereafter the
Executive will not, for any reason whatsoever, use for himself or disclose to
any person not employed by the Employer any “Confidential Information” of the
Employer acquired by the Executive during his relationship with the Employer,
both prior to and during the term of his employment. The Executive further
agrees to use Confidential Information solely for the purpose of performing
duties with, or for, the Employer and further agrees not to use Confidential
Information for his own private use or commercial purposes or in any way
detrimental to the Employer. The Executive agrees that “Confidential
Information” includes but is not limited to: (1) any financial, engineering,
business, planning, operations, services, potential services, products,
potential products, technical information and/or know-how, organization charts,
formulas, business plans, production, purchasing, marketing, pricing, sales,



10



profit, personnel, customer, broker, supplier, or other lists or information of
the Employer; (2) any papers, data, records, processes, methods, techniques,
systems, models, samples, devices, equipment, compilations, invoices, customer
lists, or documents of the Employer; (3) any confidential information or trade
secrets of any third party provided to the Employer in confidence or subject to
other use or disclosure restrictions or limitations; and (4) any other
information, written, oral, or electronic, whether existing now or at some time
in the future, whether pertaining to current or future developments, and whether
previously accessed during the Executive’s tenure with the Employer or to be
accessed during his future employment with the Employer, which pertains to the
Employer’s Business. The Employer acknowledges and agrees that Confidential
Information does not include (i) information properly in the public domain, or
(ii) information in the Executive’s possession prior to the date of his original
employment with the Employer, except to the extent that such information is or
has become a trade secret of the Employer or is or otherwise has become the
property of the Employer.

 

H. In the event that the Executive intends to communicate information to any
individual(s), entity or entities (other than the Employer), to permit access by
any individual(s), entity or entities (other than the Employer), or to use
information for the Executive’s own account or for the account of any
individual(s), entity or entities (other than the Employer) and such information
would have constituted Confidential Information hereunder but for the exceptions
set out at (i) and (ii) of Paragraph G of this Agreement, the Executive shall
notify the Employer of such intent in writing, including a description of such
information, no less than fifteen (15) days prior to such communication, access
or use.

 

I. During and after the term of employment hereunder, the Executive will not
remove from the Employer’s premises any documents, records, files, notebooks,
correspondence, reports, video or audio recordings, computer printouts, computer
programs, computer software, price lists, microfilm, drawings or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by him or others, except as his duty shall require, and in such cases,
will promptly return such items to the Employer. Upon termination of his
employment with the Employer, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Employer
immediately.

 

J. The Executive recognizes and agrees that all ideas, inventions, patents,
copyrights, copyright designs, trade secrets, trademarks, processes,
discoveries, enhancements, software, source code, catalogues, prints, business
applications, plans, writings, and other developments or improvements and all
other intellectual property and proprietary rights and any derivative work based
thereon (the “Inventions”) made, conceived, or completed by the Executive, alone
or with others, during the term of his employment, whether or not during working
hours, that are within the scope of the Employer’s business operations or that
relate to any of the Employer’s work or projects (including any and all
inventions based wholly or in part upon ideas conceived during the Executive’s
employment with the Employer), are the sole and exclusive property of the
Employer. The Executive further agrees that (1) he will promptly disclose all
Inventions to the Employer and hereby assigns to the Employer all present and
future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the



11



copyright laws are “work made for hire.” At the request of the Employer, the
Executive will do all things deemed by the Employer to be reasonably necessary
to perfect title to the Inventions in the Employer and to assist in obtaining
for the Employer such patents, copyrights or other protection as may be provided
under law and desired by the Employer, including but not limited to executing
and signing any and all relevant applications, assignments or other instruments.
The Executive hereby irrevocably designates and appoints the Employer and its
duly authorized officers and agents as the Executive’s agents and
attorneys-in-fact to act for and on the Executive’s behalf and instead of the
Executive, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by the Executive, and the Executive acknowledges that this
designation and appointment constitutes an irrevocable power of attorney and is
coupled with an interest. Notwithstanding the foregoing, the Employer hereby
notifies the Executive that the provisions of this Paragraph 7 shall not apply
to any Inventions for which no equipment, supplies, facility or trade secret
information of the Employer was used and which were developed entirely on the
Executive’s own time, unless (1) the Invention relates (i) to the business of
the Employer, or (ii) to actual or demonstrably anticipated research or
development of the Employer, or (2) the Invention results from any work
performed by the Executive for the Employer.

 

K. The Executive recognizes and agrees that he has no expectation of privacy
with respect to the Employer’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages) and that the Executive’s activity and any files or
messages on or using any of those systems may be monitored at any time without
notice.

 

L. The Executive acknowledges that he may become aware of “material” nonpublic
information relating to customers whose stock is publicly traded. The Executive
acknowledges that he is prohibited by law as well as by Employer policy from
trading in the shares of such customers while in possession of such information
or directly or indirectly disclosing such information to any other persons so
that they may trade in these shares. For purposes of this Paragraph L,
“material” information may include any information, positive or negative, which
might be of significance to an investor in determining whether to purchase, sell
or hold the stock of publicly traded customers. Information may be significant
for this purpose even if it would not alone determine the investor’s decision.
Examples include a potential business acquisition, internal financial
information that departs in any way from what the market would expect, the
acquisition or loss of a major contract, or an important financing transaction.

 

M. The Employer does not wish to incorporate any unlicensed or unauthorized
material into its products or services or those of its subsidiaries. Therefore,
the Executive agrees that he will not knowingly disclose to the Employer, use in
the Employer’s business, or cause the Employer to use, any information or
material which is confidential or proprietary to any third party including, but
not limited to, any former employer, competitor or client, unless the Employer
has a right to receive and use such information. The Executive will not
incorporate into his work any material which is subject to the copyrights of any
third party unless the Employer has a written agreement with such third party or
otherwise has the right to receive and use such information.



12



N. It is agreed that any breach or anticipated or threatened breach of any of
the Executive’s covenants contained in this Paragraph 7 will result in
irreparable harm and continuing damages to the Employer and its business and
that the Employer’s remedy at law for any such breach or anticipated or
threatened breach will be inadequate and, accordingly, in addition to any and
all other remedies that may be available to the Employer at law or in equity in
such event, any court of competent jurisdiction may issue a decree of specific
performance or issue a temporary and permanent injunction, without the necessity
of the Employer posting bond or furnishing other security and without proving
special damages or irreparable injury, enjoining and restricting the breach, or
threatened breach, of any such covenant, including, but not limited to, any
injunction restraining the Executive from disclosing, in whole or part, any
Confidential Information. The Executive further agrees to pay all of the
Employer’s costs and expenses, including reasonable attorneys’ fees and
accountants’ fees, incurred in enforcing such covenants.

 

8. Notices. Any and all notices required in connection with this Agreement shall
be deemed adequately given only if in writing and (a) personally delivered, or
sent by first class, registered or certified mail, postage prepaid, return
receipt requested, or by recognized overnight courier, (b) sent by facsimile,
provided a hard copy is mailed on that date to the party for whom such notices
are intended, or (c) sent by other means at least as fast and reliable as first
class mail. A written notice shall be deemed to have been given to the recipient
party on the earlier of (a) the date it shall be delivered to the address
required by this Agreement; (b) the date delivery shall have been refused at the
address required by this Agreement; (c) with respect to notices sent by mail or
overnight courier, the date as of which the Postal Service or overnight courier,
as the case may be, shall have indicated such notice to be undeliverable at the
address required by this Agreement; or (d) with respect to a facsimile, the date
on which the facsimile is sent and receipt of which is confirmed. Any and all
notices referred to in this Agreement, or which either party desires to give to
the other, shall be addressed to his residence in the case of the Executive, or
to its principal office in the case of the Employer.

 

9. Waiver of Breach. A waiver by the Employer of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Employer.

 

10. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer.

 

11. Entire Agreement. This Agreement sets forth the entire and final agreement
and understanding of the parties and contains all of the agreements made between
the parties with respect to the subject matter hereof. This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof, including, without
limitation, that certain employment offer letter dated August 11, 2014 (the
“Offer Letter”). The foregoing notwithstanding, the Executive acknowledges and
agrees that

13



his confidentiality obligations as to the terms of the Offer Letter, his
obligation not to make any public statements as to the terms of the Offer Letter
or his future position with the Employer without the express written consent of
the Employer’s current Chairman and CEO, Robert Higgins, and his obligation to
complete a pre-employment drug screening and background check, shall continue in
effect. No change or modification of this Agreement shall be valid unless in
writing and signed by the Employer and the Executive.

 

12. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

 

13. Section 409A. The Employer and the Executive intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Code, or be provided in a manner that complies with Section 409A of the
Code, and any ambiguity herein shall be interpreted so as to be consistent with
the intent of this Paragraph 13. In no event whatsoever shall the Employer be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or damages for failing to comply with Section
409A. Notwithstanding anything contained herein to the contrary, all payments
and benefits under Paragraph 6B of this Agreement shall be paid or provided only
at the time of a termination of the Executive’s employment that constitutes a
“separation from service” from the Employer within the meaning of Section 409A
of the Code and the regulations and guidance promulgated thereunder (determined
after applying the presumptions set forth in Treas. Reg. Section
1.409A-1(h)(1)). Further, if at the time of the Executive’s termination of
employment with the Employer, the Executive is a “specified employee” as defined
in Section 409A of the Code as determined by the Employer in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Employer will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
payments or benefits ultimately paid or provided to the Executive) until the
date that is at least six (6) months following the Executive’s termination of
employment with the Employer (or the earliest date permitted under Section 409A
of the Code), whereupon the Employer will pay the Executive a lump-sum amount
equal to the cumulative amounts that would have otherwise been previously paid
to the Executive under this Agreement during the period in which such payments
or benefits were deferred. Thereafter, payments will resume in accordance with
this Agreement.



14



Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

 

Additionally, in the event that following the date hereof the Employer or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Employer and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

 

14. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

 

15. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

 

16. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

 

17. Legal Fees. The Employer agrees to reimburse the Executive’s reasonable
legal fees incurred in the review and negotiation of this Agreement, in an
amount not to exceed Five Thousand Dollars ($5,000).

 

18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to its
conflict of law provisions. Furthermore, the Executive agrees and consents to
submit to personal jurisdiction in the state of New York in any state or federal
court of competent subject matter jurisdiction situated in New York, New York.
The Executive further agrees that the sole and exclusive venue for any suit
arising out of, or seeking to enforce, the terms of this Agreement shall be in a
state or federal



15



court of competent subject matter jurisdiction situated in New York, New York.
In addition, the Executive waives any right to challenge in another court any
judgment entered by such New York court or to assert that any action instituted
by the Employer in any such court is in the improper venue or should be
transferred to a more convenient forum. Further, the Executive waives any right
he may otherwise have to a trial by jury in any action to enforce the terms of
this Agreement.

 

IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

 

TRANS WORLD ENTERTAINMENT CORPORATION

 

a New York corporation





 

 



 



 

  By:  /S/ Robert J. Higgins   /s/ Michael Feurer   Its: Chairman and Chief
Executive Officer   Michael Feurer  



16